Dismissed and Opinion Filed June 29, 2015




                                             S
                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00584-CV

                                 WAYNE RAND, Appellant
                                         V.
                               STEVE MCMASTERS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-13633

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       Appellants’ brief in this case is overdue. By postcard dated January 29, 2015, we notified

appellant the time for filing his brief had expired. We directed appellant to file his brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




130584F.P05
                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WAYNE RAND, Appellant                              On Appeal from the 68th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00584-CV        V.                       Trial Court Cause No. 11-13633.
                                                   Opinion delivered by Chief Justice Wright.
STEVE MCMASTERS, Appellee                          Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee STEVE MCMASTERS recover his costs of this appeal
from appellant WAYNE RAND.


Judgment entered June 29, 2015.




                                             –3–